Amended Opinion On Rehearing
Per Curiam.
A jury convicted defendant of robbery not armed, MCLA 750.530; MSA 28.798. He was sentenced and he appeals of right on the basis of two alleged reversible errors:
1. It was reversible error to permit the prosecuting attorney to read defendant’s prior written and signed statement to the jury before laying a foundation for admissibility as impeaching evidence.
2. It was reversible error to deny defendant’s request to excuse the jury for argument on the admissibility of defendant’s prior statement.
People v Dozier, 22 Mich App 528; 177 NW2d 694 (1970), is not controlling; that case involved an oral statement. We find Lightfoot v People, 16 Mich 507 (1868), controlling, and while it was error for the prosecuting attorney to cross-examine defendant regarding the contents of the statement before its introduction in evidence, it was not reversible error. The statement was introduced in evidence; defendant acknowledged that it contained his signature; and he was permitted to read the statement and explain the discrepancies. Defendant has shown no prejudice to him, nor is a miscarriage of justice apparent, MCLA 769.26; MSA 28.1096.
Since we have found no reversible error on the first claim of error, there is no reversible error on the second claim of error, People v Behm, 45 Mich App 614; 207 NW2d 200 (1973).
Affirmed.